DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(a) rejection on claims 1-11 and previous 112(b) rejection on claims 2 and 5-9 are hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Objections
Claim 1 is objected to because of the following informalities:  on the last two lines, applicant need to amend the claim to state --- (ii) at least one of an anti-VEGF antibody, a stem cell attracting factor, a transforming growth factor beta cytokine, or a combination thereof. ---.  Appropriate correction is required (the Examiner notes with sincere apology that previous claim objection on claim 1 was made inadvertently). 
Claims 2, 5, 8 and 9 are objected to because of the following informalities:  In claim 2, applicant need to change the claims to state --- wherein the at least one of the anti-VEGF antibody, stem cell attracting factor, transforming growth factor beta cytokine, or combination thereof comprises one or more of SDF-1, . . . axitinib, or pazopanib. ---.  In claim 5, lines 2-4, applicant need to change the claim to state --- wherein the at least one of the anti-VEGF antibody, stem cell attracting factor, transforming growth factor beta cytokine, or combination thereof is embedded within the microgel. ---.  In claim 8, lines 2-4, applicant need to change the claim to state --- . . . different from the at least one of the anti-VEGF antibody, stem cell attracting fact, transforming growth factor beta cytokine, or combination thereof within the microgel. ---.  In claim 9, lines 3-5, applicant need to change the claim to state --- the at least one of the anti-VEGF antibody, stem cell attracting factor, transforming growth factor beta cytokine, or combination thereof within the microgel. ---.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  on line 2, applicant need to delete “at least”.  Appropriate correction is required.
Applicant is advised that should claim 4 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 11, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taboas et al (WO 2017/152112 A2) (with Tyagi et al (“Minimizing the negative charge of Alginate facilitates the delivery of negatively charged molecules inside cells”, Journal of Polymer Research, vol.29 (1) (2022), obtained from the website: https://doi.org/10.1007/s10965-021-02813-6), which is cited here merely to support the Examiner’s assertion that alginate is negatively charged).
Taboas teaches (claim 1, pg.1, lines 25-27, pg.8, lines 20-32) a biomaterial comprising a hydrogel capable of carrying growth factors and mesenchymal stem cells; chondrogenic and immunomodulatory cytokines; and self-segregating micro-particles for prolonged and spatially controlled growth factor delivery.  The material is injectable and used for regeneration of epiphyseal growth plate of children affected by sarcoma resection, fracture and disease.  Taboas teaches (claim 2, pg.11, lines 1-7) that the hydrogel comprises (i) PEG, (ii) gelatin (either type A or type B) and (iii) heparin or functionally similar materials.  First, it would have been obvious to one skilled in the art to have Taboas’s hydrogel to comprise (i) PEG, (ii) gelatin and (iii) functionally similar materials to heparin (instead of heparin) with a reasonable expectation of success.  Secondly, Taboas further teaches that the functionally similar materials to heparin are alginate, chitosan and hyaluronan (see pg.11, lines 8-13).  Since alginate, chitosan and hyaluronan are all taught by Taboas to be used for the same purpose (i.e., as materials functionally similar to heparin), it would have been obvious to one skilled in the art to have Taboas’s hydrogel to comprise (i) PEG, (ii) gelatin and (iii) alginate, chitosan and hyaluronan with a reasonable expectation of success: MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 9CCPA 1980).  
With respect to instant limitation “a hydrogel polyelectrolyte complex (PEC)”,  chitosan is positively charged as stated by applicant (see [0097] of US-PGPUB 2020/0297856 A1 of present specification); and alginate is negatively charged, as evidenced by Tyagi et al (see abstract).  Thus, Taboas hydrogel containing alginate, chitosan and hyaluronan teaches instant hydrogel polyelectrolyte complex (PEC).
With respect to instant component (ii) of claim 1, Taboas teaches (pg.19, lines 1-15) that the chondrogenic growth factor contained throughout the hydrogel (i.e., embedded within the hydrogel PEC) can be TGF-1.  It would have been obvious to one skilled in the art to use Taboas’s injectable hydrogel (which comprises (i) PEG, (ii) gelatin and (iii) alginate, chitosan and hyaluronan) containing TGF-1 (instant transforming growth factor beta cytokine of claims 1 and 2) to treat a child suffering from sarcoma resection, fracture or disease with a reasonable expectation of success in regenerating his/her epiphyseal growth plate.  Thus, Taboas renders obvious instant claims 1, 2, 4, 11, 22 and 23. 
Claims 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Taboas et al (WO 2017/152112 A2) in view of Koenig et al (US 2017/0096479 A1).
With respect to instant claim 3, Taboas does not teach using anti-VEGF antibodies.  Koenig teaches ([0172] and [0185]) the use of anti-VEGF antibodies such as bevacizumab and ranibizumab to treat angiogenesis disorders such as hypertrophic bone formation (abnormal bone growth).  Koenig teaches ([0503] and [0526]) that such anti-VEGF antibodies can be delivered in the form of microparticle beads (microgel) made of suitable hydrogel materials, such as PEG, alginate, chitosan and heparin.  Taboas teaches (pg.4, lines 20-26, pg.16, lines 14-26) the use of crosslinked alginate or heparin microparticles (microgel) embedded in its hydrogel to deliver drugs to discrete regions to establish appropriate cellular architecture.  Taboas also aims to inhibit boney tether growth disruptions in its invention (see pg.17, lines 18-27).  Thus, it would have been obvious to one skilled in the art to incorporate anti-VEGF antibodies (such as bevacizumab and ranibizumab) in Taboas’s crosslinked alginate microparticles (microgel embedded in Taboas’s hydrogel) so as to prevent boney tether formation (abnormal bone growth) in certain regions of the growth plate.  Thus, Taboas in view of Koenig renders obvious instant claim 3. 
With respect to instant claims 5-7 and 10, as discussed above, Taboas teaches (or renders obvious) incorporating anti-VEGF antibodies in its crosslinked alginate microparticles (which is embedded in its hydrogel).  Although Taboas does not teach that is microparticles (microgel) can be made of chitosan, since Taboas teaches the equivalence of alginate and chitosan (see pg.11, lines 8-13), and since Koenig also teaches the equivalence of alginate and chitosan ([0526]), it would have been obvious to one skilled in the art to replace Taboas’s crosslinked alginate microparticles (embedded in its hydrogel) with crosslinked chitosan microparticles (embedded in its hydrogel) with a reasonable expectation of success.  Thus, Taboas in view of Koenig renders obvious instant claims 5-7 and 10.
With respect to instant claim 8, as explained above, Taboas in view of Koenig teaches having TGF-1 in Taboas’s hydrogel PEC and having anti-VEGF antibody in the crosslinked chitosan microparticles (microgel).  Thus, Taboas in view of Koenig renders obvious instant claim 8.
With respect to instant claim 9, as explained above, Taboas in view of Koenig teaches having TGF-1 in Taboas’s hydrogel PEC and having anti-VEGF antibody in the crosslinked chitosan microparticles (microgel) embedded in the hydrogel PEC.  Thus, naturally, TGF-1 in Taboas’s hydrogel PEC would release into a surrounding environment a higher rate than the anti-VEGF antibody in the crosslinked chitosan microparticles (microgel) which is embedded in the hydrogel PEC.  Thus, Taboas in view of Koenig renders obvious instant claim 9.
Response to Arguments
Applicant point out that instant claims have been amended to recite “a hydrogel polyelectrolyte complex (PEC) comprising at least one of chitosan and alginate; and...” and argue that none of the cited art discloses such a requirement.  Applicant first argue that heparin does not behave similarly to chitosan and/or alginate since heparin is an anti-coagulant and thus argue that chitosan and/or alginate are not substitutable by heparin.  However, applicant’s argument is not found to be persuasive.  As already discussed above, Taboas first teaches that the hydrogel comprises (i) PEG, (ii) gelatin and (iii) heparin or functionally similar materials.  That is, Taboas clearly teaches that either heparin or materials functionally similar to heparin can be used as its third component.  Thus, it would have been obvious to one skilled in the art to have Taboas’s hydrogel to comprise (i) PEG, (ii) gelatin and (iii) functionally similar materials to heparin (instead of heparin) with a reasonable expectation of success.  Taboas further teaches that the functionally similar materials to heparin are alginate, chitosan and hyaluronan.  Since alginate, chitosan and hyaluronan are all taught by Taboas to be used for the same purpose (i.e., as materials functionally similar to heparin), it would have been obvious to one skilled in the art to have Taboas’s hydrogel to comprise (i) PEG, (ii) gelatin and (iii) alginate, chitosan and hyaluronan with a reasonable expectation of success: MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, supra.  
Applicant next argues that Taboas further requires (in its biomaterial) additional elements (such as (i) PEG and (ii) gelatin (either A or B type) as well as “self-segregating particles for prolonged and spatially controlled growth delivery...”), which are not required or claimed in the instantly claimed compositions.  Applicant argue that Taboas fails to indicate that chitosan or even heparin can be combined with alginate as a single hydrogel polyelectrolyte complex (PEC) and Taboas further requires gelatin and PEG (or similar) as a three-component complex.  Thus, applicant argue that Taboas fails to teach the instantly claimed complexes.  However, first of all, instant claim language (of claim 1) does not exclude the presence of those additional elements since the composition of claim 1 “comprises” instant components (i) and (ii), and instant component (i) (the hydrogel PEC) “comprises” chitosan and/or alginate.   Taboas recites “3) Heparin or similar...”.  Secondly, applicant’s hydrogel PEC also can comprise both chitosan and alginate (thus forming a two component complex, not a single hydrogel polyelectrolyte complex).  Besides, the claim language (or the originally filled disclosure) does not differentiate between a single component hydrogel complex or a multi component hydrogel complex.  As discussed above, Taboas teaches a hydrogel comprising PEG, gelatin (positively charged), alginate (negatively charged), chitosan (positively charged) and hyaluronan (negatively charged), and currently such hydrogel teaches instant limitation “a hydrogel polyelectrolyte complex comprising at least one of chitosan and alginate”.    
Applicant argue that Taboas further requires PEG or similar as a combination of its 3 required components and that instant compositions do not require type A gelatin or heparin or PEG (...or similar).  Applicant argue that Taboas fails to require chitosan and/or alginate or require a polyelectrolyte complex as currently claimed.  Therefore, applicant argue that Taboas fails to teach the instantly claimed compositions.  The Examiner believes that applicant’s such argument is already answered above.
	Applicant furthermore argue that Taboas fails to teach or render obvious the elements of dependent claims 4 and 11.  However, the Examiner already established above that Taboas teaches or renders obvious a hydrogel comprising (i) PEG, (ii) gelatin and (iii) alginate, chitosan and hyaluronan.  As stated by MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, supra.   
With respect to instant claims 3 and 5-10, applicant argue that Taboas fails to teach that its composition requires chitosan and further, the gels of Taboas require PEG and type A gelatin (or similar) not taught or required by the instantly pending claims.  Applicant’s such argument has already been addressed above (see Paragraph 10) in detail.  Applicant additionally argues that the microparticles made of alginate in the disclosure of Taboas are separate from Taboas’s hydrogel.  However, the Examiner never asserted that the micorparticles made of alginate as disclosed in Taboas are the same as Taboas’s hydrogel (please see the discussion in the paragraphs on pg.6 of this Office Action).
	For the reasons stated above, instant 103 rejection over Taboas et al (WO 2017/152112 A2) still stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 17, 2022